Title: To Benjamin Franklin from Vergennes, 23 May 1778
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


A Versailles le 23. Mai 1778.
J’ai l’honneur de vous envoyer, Monsieur, un Paquet a votre adresse que M. L’Ambassadeur d’Espagne me prie de vous faire passer. Un Courrier Espagnol qui vient de Londres, l’a reçu en Route sans savoir de quelle Part. L’Escadre qu’on suppose destinée pour l’Amerique est sortie de Ste. Helene le 20. Tout le 21. elle etoit en Calme dans le Canal. Les vents ayant été depuis assès favorables, il est a croire qu’elle aura debouqué et sera en Route pour sa Destination. J’ai l’honneur d’etre avec un très sincere attachement, Monsieur, Votre très humble et très obeissant Serviteur 
(signé) De Vergennes
A M. Franklin
